Case: 21-51051     Document: 00516572444          Page: 1    Date Filed: 12/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                December 9, 2022
                                   No. 21-51051                   Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jorge Luis Monsivais, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:18-CR-1463-1


   Before Jones, Smith, and Graves, Circuit Judges.
   Per Curiam:*
          Jorge Luis Monsivais, Jr. was convicted on several counts of violating
   8 U.S.C. § 1324 for harboring and transporting illegal aliens resulting in
   serious bodily injury and death. On appeal, he challenges the procedural and
   substantive reasonableness of his non-guideline sentence. For the reasons
   given below, we AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51051      Document: 00516572444            Page: 2    Date Filed: 12/09/2022




                                      No. 21-51051


                                           I
          Monsivais drove a vehicle containing a large group of illegal aliens.
   When the United States Border Patrol pursued his vehicle, Monsivais led
   them on a high-speed chase for several miles. He passed vehicles using the
   oncoming traffic lane and shoulder and surpassed 95 miles per hour in a
   35 mile-per-hour zone. When Monsivais tried to overtake a vehicle using the
   shoulder, Monsivais lost control of his own and rolled across the highway.
   While Monsivais’s vehicle rolled, most of the alien passengers were ejected
   from the vehicle. Four of them died on the scene. Nine others suffered
   serious bodily and life-threatening injuries, one of whom died on the way to
   the hospital. The Border Patrol arrested Monsivais.
          Monsivais confessed. He identified his co-conspirators, the stash
   house they operated in Eagle Pass, Texas, and described his role as a cook for
   the several illegal aliens at that house. Monsivais would have received one
   hundred dollars for each of the thirteen aliens he transported. Monsivais
   admitted to several prior trips.
          Monsivais pled guilty to (1) conspiracy to transport illegal aliens,
   resulting in death; (2) conspiracy to transport illegal aliens, which caused
   serious bodily injury; (3) conspiracy to conceal or harbor illegal aliens;
   (4) transporting illegal aliens, causing death; and (4) transporting illegal
   aliens, which caused serious bodily, all in violation of 8 U.S.C. § 1324.
   Counts one and four carry a maximum term of life imprisonment, counts two
   and five carry a maximum term of twenty years’ imprisonment, and count
   three carries a maximum term of ten years’ imprisonment.               8 U.S.C.
   § 1324(a)(1)(A)(ii),(v)(I); 8 U.S.C. § 1324(B)(i), (iii), (iv).
          Monsivais’s total offense level was calculated as 30. His criminal
   history category was III because he committed this offense while serving a




                                           2
Case: 21-51051      Document: 00516572444            Page: 3    Date Filed: 12/09/2022




                                      No. 21-51051


   sentence for another felony immigration conviction under 8 U.S.C. § 1324.
   The Sentencing Guidelines range was 121 to 151 months.
          The government requested an above-guideline sentence. The district
   court agreed. It sentenced Monsivais to 360 months’ imprisonment for
   counts one and four, 240 months’ imprisonment for counts two and five, and
   120 months’ imprisonment for count three. All terms were set to run
   concurrently. The district court additionally imposed five years’ supervised
   release and a $500 special assessment. This appeal followed.
                                           II1
                                           A
          Monsivais argues the non-Guideline sentence is procedurally
   unreasonable because the district court failed to adequately explain its
   sentence. Because this argument was raised for the first time on appeal, this
   court reviews the district court’s sentencing procedure for plain error. Thus,
   Monsivais must show (1) an error (2) that is plain and (3) affects his
   substantial rights. Puckett v. United States, 556 U.S. 129, 135, 129 S. Ct. 1423,
   1249 (2009). “[I]f the above three prongs are satisfied, the court of appeals
   has the discretion to remedy the error—discretion which ought to be
   exercised only if the error seriously affect[s] the fairness, integrity or public
   reputation of judicial proceedings” generally. Id. (internal quotation marks
   omitted).
          At sentencing, a district court is required to state in open court the
   reasons for the sentence imposed and should provide more explanation for a
   non-guidelines sentence. 18 U.S.C. § 3553(c); Rita v. United States, 551 U.S.



          1
            This court has jurisdiction over Monsivais’s timely appeal under 18 U.S.C.
   § 3742 and 28 U.S.C. § 1291.




                                           3
Case: 21-51051        Document: 00516572444           Page: 4   Date Filed: 12/09/2022




                                       No. 21-51051


   338, 356-57, 127 S. Ct. 2456, 2468 (2007). The district court’s statement of
   “reasons should be fact-specific and consistent with the sentencing factors
   enumerated in § 3553(a).” United States v. Smith, 440 F.3d 704, 707 (5th Cir.
   2006).
            Monsivais’s argument fails at the first step of plain-error review:
   There was no error. The record shows that the district court considered the
   parties’ arguments and the relevant information before determining that
   specific sentencing factors warranted an above-guidelines sentence. The
   district court discussed the remorse Monsivais exhibited, his upbringing, his
   mental health issues, and the fact that he did not intend to kill his passengers.
   The district court also noted that his criminal behavior began at age thirteen
   when he became a daily marijuana user and that he had been convicted of
   transporting illegal aliens before. At sentencing, the district court made
   several references to the high sentences given to Monsivais’s co-
   conspirators. Two were sentenced to 120 months and one to 262 months,
   and they were not directly responsible for the death of five people.
            The district court stated in painstaking detail each of its
   considerations, explaining that it took
            into account the advisory guidelines, as well as the policy
            statements of those guidelines, together with other sentencing
            factors such as the nature and circumstances of the offense, the
            seriousness of the offense, the history and characteristics of the
            defendant, the need to promote respect for the law and to
            provide just punishment for the offense, the need to deter
            future criminal conduct and to protect the public . . . [,] the
            allocution of the parties, as well as the factual information
            contained within the presentence report[,] the letters of the
            victims, the letters for Mr. Monsivais, the defense sentencing
            memorandum as well, and the . . . records of the hospital.




                                            4
Case: 21-51051      Document: 00516572444           Page: 5    Date Filed: 12/09/2022




                                     No. 21-51051


   The district court later emphasized again its consideration of most of these
   factors.
          Ultimately, the district court concluded that “the advisory guidelines
   are not adequate,” putting heavy weight on the fact Monsivais’s “gross
   negligence or recklessness” resulted in the death of five aliens and injury to
   eight others. The district court gave ample explanation for a non-guideline
   sentence consistent with the Section 3553(a) sentencing factors.
                                          B
          Monsivais     next   contends       his   sentence   was   substantively
   unreasonable. A sentence is substantively unreasonable if it “(1) does not
   account for a factor that should have received significant weight, (2) gives
   significant weight to an irrelevant or improper factor, or (3) represents a clear
   error of judgment in balancing the sentencing factors.” United States v.
   Warren, 720 F.3d 321, 332 (5th Cir. 2013) (internal quotation marks and
   citation omitted). This court affords “due deference” to a district court’s
   decision to vary from the Guidelines when balancing the § 3553(a) factors.
   Gall v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007).
   Accordingly, this court “may not apply a presumption of unreasonableness”
   to that sentence and instead must review it only for an abuse of discretion.
   Id. A “significant variance” is permitted when it is justified by “the
   individualized case-specific reasons provided by the district court.” United
   States v. Nguyen, 854 F.3d 276, 283 (5th Cir. 2017) (internal quotation marks
   omitted).
          Monsivais argues that the district court disregarded similarly situated
   defendants receiving lower sentences and thus overlooked 18 U.S.C.
   § 3553(a)(6). He cites several cases involving 8 U.S.C. § 1324 violations
   resulting in death where courts gave the defendant a lower sentence than he
   received.   But Monsivais’s circumstances are unique.             Among other




                                          5
Case: 21-51051      Document: 00516572444            Page: 6    Date Filed: 12/09/2022




                                      No. 21-51051


   differences, none of the cases involved a defendant evading law enforcement
   in a high-speed car chase while transporting thirteen illegal aliens resulting in
   the death of five passengers and injury to eight others. And in any event, the
   “fact that the appellate court might reasonably have concluded that a
   different sentence was appropriate is insufficient to justify reversal of the
   district court.” Gall, 552 U.S. at 51, 128 S. Ct. at 597. Thus, the district court
   did not abuse its discretion even if it overlooked a factor that did not warrant
   significant weight.    See Kimbrough v. United States, 552 U.S. 85, 109,
   128 S. Ct. 558, 574–75 (2007).
          Monsivais also challenges the fact that his sentence was greater than
   one of his co-conspirators. “Neither law nor logic compels district courts to
   treat unlike defendants alike.” United States v. Smith, 977 F.3d 431, 437–38
   (5th Cir. 2020). As the district court explained, none of the co-conspirators
   were the “driver of the car that killed [the aliens].” The co-conspirators
   “didn’t tell [Monsivais] to go on a high-speed chase.” It was reasonable for
   the district court to conclude that, given Monsivais’s extreme actions, he
   deserved a longer sentence.
          Monsivais’s sentence is not substantively unreasonable. The district
   court did not abuse its discretion.
                                          III
          For the foregoing reasons, Monsivais’s sentence is AFFIRMED.




                                           6